[J-3A-2016 and J-3B-2016]
               IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, JJ.


PENNSYLVANIA PUBLIC UTILITY        :   No. 52 MAP 2015
COMMISSION                         :
                                   :   Appeal from the Order of the
                                   :   Commonwealth Court dated December
          v.                       :   3, 2014 at No. 2132 C.D. 2013
                                   :   reversing the Order of the Office of
                                   :   Open Records at No. AP 2013-1858
ANDREW SEDER/THE TIMES LEADER      :   entered on November 4, 2013.
                                   :
WNEP-TV, CHANNEL 16; TIMES         :   ARGUED: November 18, 2015
SHAMROCK; TIMES NEWS, LLC; THE     :   RESUBMITTED: January 20, 2016
ASSOCIATED PRESS; READING EAGLE    :
COMPANY; PPL ELECTRIC UTILITIES    :
CORPORATION; POCONO MOUNTAIN       :
MEDIA GROUP; PHILADELPHIA MEDIA    :
NETWORK, LLC, PA MEDIA GROUP;      :
LANCASTER NEWSPAPER, INC.;         :
CALKINS MEDIA INC.,                :
                                   :
               Intervenors         :
                                   :
                                   :
                                   :
                                   :
APPEAL OF: ANDREW SEDER/THE        :
TIMES LEADER; ASSOCIATED PRESS;    :
CALKINS MEDIA INC.; LANCASTER      :
NEWSPAPER INC.; PA MEDIA GROUP;    :
PHILADELPHIA MEDIA NETWORK, LLC;   :
POCONO MOUNTAINS MEDIA GROUP;      :
READING EAGLE COMPANY; AND         :
TIMES NEWS, LLC                    :

PENNSYLVANIA PUBLIC UTILITY        :   No. 53 MAP 2015
COMMISSION                         :   Appeal from the Order of the
                                   :   Commonwealth Court dated December
                                   :   3, 2014 at No. 2254 C.D. 2013
          v.                       :   reversing the Order of the Office of
                                   :
                                                 :    Open Records at No. AP 2013-1986
SCOTT KRAUS/THE MORNING CALL                     :    entered on November 20, 2013.
                                                 :
WNEP-TV, CHANNEL 16; TIMES                       :
SHAMROCK; TIMES NEWS, LLC; THE                   :    ARGUED: November 18, 2015
ASSOCIATED PRESS; READING EAGLE                  :    RESUBMITTED: January 20, 2016
COMPANY; PPL ELECTRIC UTILITIES                  :
CORPORATION; POCONO MOUNTAIN                     :
MEDIA GROUP; PHILADELPHIA MEDIA                  :
NETWORK, LLC, PA MEDIA GROUP;                    :
LANCASTER NEWSPAPER, INC.;                       :
CALKINS MEDIA INC.,                              :
                                                 :
                       Intervenors               :
                                                 :
                                                 :
                                                 :
                                                 :
APPEAL OF: SCOTT KRAUS/THE                       :
MORNING CALL; ASSOCIATED PRESS;                  :
CALKINS MEDIA INC.; LANCASTER                    :
NEWSPAPER INC.; PA MEDIA GROUP;                  :
PHILADELPHIA MEDIA NETWORK, LLC;                 :
POCONO MOUNTAINS MEDIA GROUP;                    :
READING EAGLE COMPANY; AND                       :
TIMES NEWS, LLC                                  :


                                         OPINION


JUSTICE BAER1                                                      Decided: May 25, 2016
         This appeal presents the issue of whether Subsection 335(d) of the Public Utility

Code (“Code”), 66 Pa.C.S. § 335(d), requires the Public Utility Commission (“PUC”) to

disclose a “tip letter” and an investigative file associated with a settlement agreement

entered into by PPL Electric Utilities Corporation (“PPL”) and the PUC’s Bureau of

Investigation    and   Enforcement    (“I&E”),       which   was   approved   by the   PUC’s

Commissioners (“PUC Commissioners”).             For the reasons that follow, we hold that

1
    This case was reassigned to this author.



                               [J-3A-2016 and J-3B-2016] - 2
Subsection 335(d) clearly and unambiguously obligates disclosure.             We, therefore,

respectfully reverse the Commonwealth Court’s order, which held that disclosure was

not required, and reinstate the final determinations of the Office of Open Records

(“OOR”).

         The factual background underlying this matter is undisputed. On October 29,

2011, a snowstorm affected PPL’s service area, causing over 388,000 PPL customers

to experience disruption in their electrical service.      In November of 2011, the PUC

received an anonymous tip letter supposedly authored by a PPL employee. The tip

letter alleged that PPL violated its priority-ranking policy when restoring power after the

October 2011 snowstorm.

         Soon thereafter, I&E conducted an informal investigation of PPL based upon the

tip letter and concluded that PPL may have violated 66 Pa.C.S. §1501,2 as well as

PPL’s internal policies regarding service restoration priority. The investigation resulted

in PPL and the PUC, through I&E, entering into a settlement agreement, which the PUC

Commissioners were required to consider for approval. Under the agreement, PPL did

not admit to any wrong doing; however, it agreed to take corrective action to safeguard

2
    Section 1501 in part provides:
         Every public utility shall furnish and maintain adequate, efficient, safe, and
         reasonable service and facilities, and shall make all such repairs,
         changes, alterations, substitutions, extensions, and improvements in or to
         such service and facilities as shall be necessary or proper for the
         accommodation, convenience, and safety of its patrons, employees, and
         the public. Such service also shall be reasonably continuous and without
         unreasonable interruptions or delay. Such service and facilities shall be in
         conformity with the regulations and orders of the commission. Subject to
         the provisions of this part and the regulations or orders of the commission,
         every public utility may have reasonable rules and regulations governing
         the conditions under which it shall be required to render service. . . .
66 Pa.C.S. § 1501.



                                [J-3A-2016 and J-3B-2016] - 3
against a similar incident occurring in the future. In addition, the parties agreed that

PPL would pay a civil settlement fee of $60,000.

         To facilitate the PUC Commissioners’ consideration of the settlement agreement,

I&E prosecuting attorney Michael Swindler made available to the PUC Commissioners a

transmittal letter, the settlement agreement, and the parties’ statements in support of

the agreement. PUC’s Motion to Submit Affidavit, 1/28/2014, Exhibit A (Affidavit of

Michael Swindler).       I&E did not turn over any other documents to the PUC

Commissioners for their deliberations regarding the settlement agreement.          Id.   In

addition, I&E and PPL agreed to treat the tip letter as a confidential document. Id.

         In August of 2013, the PUC Commissioners held a public meeting regarding the

settlement agreement and issued an order requesting public comments.            The PUC

received no comments, and the PUC Commissioners approved the settlement

agreement in October of 2013. The settlement agreement and the parties’ supporting

statements were made public; however, the details regarding the tip letter and most of

I&E’s investigative material were not released to the public.

         In the meantime, on August 28, 2013, Appellant Scott Kraus, a reporter for the

Allentown-based newspaper The Morning Call, made a Right-to-Know-Law3 (“RTKL”)

request asking the PUC to provide him with all documents related to the settlement,

including the tip letter. Around the same time, Appellant Andrew Seder, a reporter for

Wilkes-Barre newspaper The Times Leader, also requested the PUC to make available

to him the tip letter. The PUC denied both requests.

         In its denial letters, the PUC explained that it must provide “public records”

pursuant to the RTKL.       See 65 P.S. § 67.301(a) (stating that “[a] Commonwealth


3
    Act of Feb. 14, 2008, P.L. 6, No. 3 (as amended 65 P.S. §§ 67.101-67.3104).



                              [J-3A-2016 and J-3B-2016] - 4
agency shall provide public records in accordance with this act”). The RTKL defines

“public record” as a “record, including, a financial record, of the Commonwealth or local

agency that[, inter alia,] is not exempt from being disclosed under other Federal or State

law[.]” 65 P.S. § 67.102. The PUC, espousing distinct rationales, has taken the general

position that the sought-after records are exempt from disclosure under Subsection

335(d) of the Code, which is the focus of this appeal and provides:

      (d) Release of documents.--In addition to any other requirements
      imposed by law, including the act of June 21, 1957 (P.L. 390, No. 212),
      referred to as the Right-to-Know Law, and the act of July 3, 1986 (P.L.
      388, No. 84), known as the Sunshine Act, whenever the commission
      conducts an investigation of an act or practice of a public utility and makes
      a decision, enters into a settlement with a public utility or takes any other
      official action, as defined in the Sunshine Act, with respect to its
      investigation, it shall make part of the public record and release publicly
      any documents relied upon by the commission in reaching its
      determination, whether prepared by consultants or commission
      employees, other than documents protected by legal privilege; provided,
      however, that if a document contains trade secrets or proprietary
      information and it has been determined by the commission that harm to
      the person claiming the privilege would be substantial or if a document
      required to be released under this section contains identifying information
      which would operate to the prejudice or impairment of a person’s
      reputation or personal security, or information that would lead to the
      disclosure of a confidential source or subject a person to potential
      economic retaliation as a result of their cooperation with a commission
      investigation, or information which, if disclosed to the public, could be
      used for criminal or terroristic purposes, the identifying information may be
      expurgated from the copy of the document made part of the public record.
      For the purposes of this section, “a document” means a report,
      memorandum or other document prepared for or used by the commission
      in the course of its investigation whether prepared by an adviser,
      consultant or other person who is not an employee of the commission or
      by an employee of the commission.


66 Pa.C.S. § 335(d) (footnotes omitted).

      When the PUC first denied Appellants’ requests, it based its decision on the

portion of Subsection 335(d) which states that, if a document subject to public




                             [J-3A-2016 and J-3B-2016] - 5
disclosure contains information that would lead to the disclosure of a confidential

source, would subject a person to potential economic retaliation, or would operate to

impair a person’s reputation, then “the identifying information may be expurgated from

the copy of the document made part of the public record.”      66 Pa.C.S. § 335(d). The

PUC contended that the records sought by Appellants contain information that, in fact,

would lead to the disclosure of a confidential source, would subject a person to potential

economic retaliation, and would operate to impair a person’s reputation.4 In terms of

redacting this information, the PUC asserted, “[D]ue to the form and brevity of the letter,

redaction of the identifying information as to both the confidential source and the

accused person is not practical.”      Letter of PUC Right-to-Know Officer Rosemary

Chiavetta, dated October 4, 2013. Accordingly, the PUC took the position that, because

redaction was not practical, the entire document was not subject to disclosure.

      Appellants filed separate appeals with the OOR, where they argued, inter alia,

that Subsection 335(d) actually obligates the PUC to disclose the tip letter and related

investigative files. The PUC, however, reiterated that the sought-after records were

exempt from disclosure under Subsection 335(d) for the same reasons that the PUC

cited in its denial letters to Appellants. The OOR agreed with both Appellants and held

that Subsection 335(d) requires the PUC to disclose redacted versions of the requested

documents. Thus, in relevant part, the OOR’s final determinations granted Appellants’

appeals.    The PUC appealed both cases to the Commonwealth Court.                    The




4
  In support of this contention, the PUC offered affidavits from Michael Swindler. As
noted above, Michael Swindler is an I&E prosecuting attorney. His affidavits confirmed
the PUC’s contention.



                             [J-3A-2016 and J-3B-2016] - 6
Commonwealth Court consolidated the appeals and allowed several parties to

intervene, including PPL.5

         In the Commonwealth Court, the PUC and PPL renewed the PUC’s contention

that Subsection 335(d) does not require the disclosure of the sought-after documents.

However, the focus of their argument shifted away from the redaction portion of the

subsection and onto the definition of “commissioner” as that word is used in the context

of the subsection. More specifically, the PUC and PPL argued that, when Subsection

335(d) utilizes the term “commission” in referring to the public release of “any

documents relied upon by the commission in reaching its determination,” “commission”

means “the PUC Commissioners,” not the PUC in its entirety, because only the PUC

Commissioners can make determinations or otherwise take official action under the

Sunshine Act.6 PUC’s Commonwealth Court Brief at 16. The PUC and PPL averred

that the sought-after documents were not submitted to the PUC Commissioners during

their consideration of the settlement agreement; thus, because the PUC Commissioners

did not rely on the documents when they approved the settlement agreement,

Subsection 335(d) does not require disclosure of those documents. See 66 Pa.C.S.

§ 335(d) (providing that “any documents relied upon by the commission” shall be made

part of the public record and released publicly).

         Appellants maintained before the Commonwealth Court that the plain language

of Subsection 335(d) directs the PUC to disclose the pertinent documents. In support of

their stance, Appellants argued that, as used in Subsection 335(d), “commission”

5
  The court also permitted the following parties to intervene: WNEP-TV, Channel 16;
Times Shamrock; Times News, LLC; The Associated Press; Reading Eagle Company;
Pocono Mountain Media Group; Philadelphia Media Network, LLC; PA Media Group;
Lancaster Newspaper, Inc.; and Calkins Media, Inc.
6
    Act of Oct. 15, 1998, P.L. 729, No. 93, § 1 (as amended 65 Pa.C.S. §§ 701-716).



                              [J-3A-2016 and J-3B-2016] - 7
means the entire PUC, not just the PUC Commissioners. In this regard, Appellants

highlighted that the Code defines “commission” as “[t]he Pennsylvania Public Utility

Commission of this Commonwealth.” 66 Pa.C.S. § 102.

       The Commonwealth Court ultimately reversed the OOR’s final determinations,

crediting the contention of the PUC and PPL that the use of “commission” within

Subsection 335(d) does not mean the entirety of the PUC, but rather, at times, is limited

to the PUC Commissioners. Pennsylvania Pub. Util. Comm’n v. Seder, 106 A.3d 193

(Pa. Commw. 2014). In reaching its decision, the Commonwealth Court opined that,

pursuant to Subsection 335(d), the PUC must disclose documents relating to an

investigation if the following two prerequisites are met: “(1) the commission has made a

decision, entered into a settlement with a public utility or taken any other official action

under the Sunshine Act and (2) the commission relied upon the documents in making its

determination.” Id. at 198. The Commonwealth Court identified that the key question

before the court was who constitutes the “commission” in the context of these

sentences of Subsection 335(d). Id. at 198-99.

       The Commonwealth Court then held that the use of “commission” in the portion

of Subsection 335(d) that mentions “documents relied upon in reaching its

determination” refers to the PUC Commissioners, not the entire PUC as argued by

Appellants. The court concluded that this result is dictated by the fact that only the PUC

Commissioners have the authority, by majority vote, to make a decision, enter into a

settlement, and take official action. Id. at 199. In support of this conclusion, the court

cited Subsection 301(d) of the Code, 66 Pa.C.S. § 301(d). This statutory subsection

provides, in relevant part, that “[a] majority of the members of the commission . . . shall

constitute a quorum and such majority, acting unanimously, shall be required for any




                              [J-3A-2016 and J-3B-2016] - 8
action, including the making of any order or the ratification of any act done or order

made by one or more of the commissioners.” 66 Pa.C.S. § 301(d).

      The Commonwealth Court further observed that Subsection 335(d) defines

“document” as “a report, memorandum or other document prepared for or used by the

commission in the course of its investigation.” 66 Pa.C.S. § 335(d). As to the use of

“commission” in this instance, the court asserted that “commission” can mean either the

PUC Commissioners or PUC staff. According to the court, documents prepared by

PUC staff nonetheless are disclosable only if the PUC Commissioners relied upon them

in their decision-making process.

      In applying its holding regarding the definition of “commission” to the facts of this

case, the Commonwealth Court explained that the first perquisite triggering disclosure

pursuant to Subsection 335(d) was satisfied when the PUC Commissioners approved

the settlement agreement. However, the court determined that the second prerequisite

for disclosure was not fulfilled because the PUC Commissioners did not have access to

or rely upon the requested documents when they approved the settlement agreement.

The court supported this determination by citing to Michael Swindler’s affidavits.7 After

finding that Subsection 335(d) does not require the disclosure of the requested

documents, the Commonwealth Court concluded that the RTKL also does not mandate

the disclosure of the pertinent documents.8


7
  Prior to issuing its opinion, the Commonwealth Court allowed the PUC to supplement
the record with additional affidavits from Michael Swindler, which confirmed that the
PUC Commissioners did not rely on the requested documents.
8
  In its denial letters to Appellants and in its appeals to the OOR and the
Commonwealth Court, the PUC also maintained that the sought-after records were
exempt from disclosure pursuant to various provisions of the RTKL. Because the OOR
determined that Subsection 335(d) required disclosure of these records, it did not
address the PUC’s arguments regarding the RTKL.



                             [J-3A-2016 and J-3B-2016] - 9
       Appellants petitioned this Court for allowance of appeal. We granted the petition,

primarily to review the propriety of the Commonwealth Court’s interpretation of

Subsection 335(d).    The parties do not dispute that the records which Appellants

requested qualify as “documents” for purposes of Subsection 335(d). See 66 Pa.C.S.

§ 335(d) (defining “a document” as “a report, memorandum or other document prepared

for or used by the commission in the course of its investigation whether prepared by an

adviser, consultant or other person who is not an employee of the commission or by an

employee of the commission”); see also PPL’s Brief at 31 (“Thus, all PUC documents

prepared by or for the Commissioners or PUC staff are considered ‘documents’ for

purposes of [Subsection 335(d)].”). Instead, the primary dispute in this appeal is what

the General Assembly intended when it utilized “commission” within the context

Subsection 335(d).

       Appellants take the position that “commission,” as used in Subsection 335(d),

means the entire PUC. As they did in the Commonwealth Court, Appellants support

their position by relying on the Code’s definition of “commission” as meaning “[t]he

Pennsylvania Public Utility Commission of this Commonwealth.” 66 Pa.C.S. § 102.

Appellants insist that, when “commission” is assigned its proper meaning, Subsection

335(d) clearly and unambiguously requires the PUC to disclose publicly the tip letter

and related investigative materials because the whole of the PUC relied upon those

documents in reaching its determination to enter into the settlement agreement with

PPL.

       Appellants bolster their argument by citing to Subsection 335(d)’s introductory

clause, which states that the mandates of Subsection 335(d) are in addition to any other

requirements imposed by law, including the RTKL and the Sunshine Act.        66 Pa.C.S.

§ 335(d).   In contrast to Subsection 335(d), the RTKL exempts from disclosure




                            [J-3A-2016 and J-3B-2016] - 10
investigative files. 65 P.S. §§ 67.708(b)(10)(i)(A) and (b)(17). Thus, in Appellants’ view,

the General Assembly included this introductory clause in Subsection 335(d) to make

clear that the subsection provides broader access to PUC documents, such as the

investigative files sought by Appellants, than is required by the RTKL and the Sunshine

Act.

       In light of Appellants’ opinion of the General Assembly’s intent in enacting

Subsection 335(d), they characterize as irrelevant the fact that the PUC and PPL

agreed to keep the tip letter confidential. Indeed, Appellants and their amici9 maintain

that Subsection 335(d) achieves the policy aim of making dealings between the PUC

and public utilities transparent.

       The PUC and PPL believe that, for purposes of Subsection 335(d), public

disclosure of PUC investigative materials is mandatory only when the PUC

Commissioners rely upon those materials in taking official action pursuant to the

Sunshine Act, such as when they approved the settlement agreement in this case. In

this regard, the PUC and PPL renew the argument that they made in the

Commonwealth Court. They take the position that, when Subsection 335(d) refers to

“any documents relied upon by the commission in reaching its determination,”

“commission” must mean “the PUC Commissioners” because, pursuant to the Sunshine

Act, only the PUC Commissioners are authorized to take “official action” and to make

“determinations” to approve or disapprove proposed settlement agreements in public

meetings. PUC’s Brief at 7 (citing 66 Pa.C.S. § 301(d)).

       The PUC and PPL contend that, when Subsection 335(d) is interpreted in this

manner, it becomes clear that the PUC is not required to disclose the sought-after

9
 The Pennsylvania NewsMedia Association and The Reporters Committee for Freedom
of Press jointly filed a brief in support of Appellants.



                              [J-3A-2016 and J-3B-2016] - 11
records because the PUC Commissioners did not rely upon them in their decision-

making process.      Rather, in taking their official action by approving the settlement

agreement, the PUC Commissioners solely relied upon the settlement agreement and

the parties’ supporting statements, all of which are available to the public.

         The PUC and PPL cite as support for their argument the regulations which

govern the PUC’s resolution of informal investigations. In particular, the PUC and PPL

highlight that Subsection 3.113(b) of Title 52 of the Pennsylvania Code, 52 Pa.Code

§ 3.113, distinguishes between permissible actions for PUC staff and official actions

taken by the PUC Commissioners at a public meeting.              For example, Subsection

3.113(a) grants “Commission staff” the discretion to conduct informal investigations “in

appropriate circumstances regarding the condition and management of a public utility or

other person subject to its jurisdiction.”       52 Pa.Code § 3.113(a).         Subsection

3.113(b)(3), on the other hand, dictates what official actions, per the Sunshine Act, must

be taken when resolving informal investigations, such as “the Commission” considering

a settlement at a public meeting. 52 Pa.Code § 3.113(b)(3). The PUC and PPL point

out that only the PUC Commissioners consider settlement agreements at public

meetings. The PUC and PPL aver that, under this regulation, only documents relied

upon by the PUC Commissioners in their official agency actions, such as approving a

settlement agreement at a public meeting, are subject to disclosure. See 52 Pa.Code

§ 3.113(b)(3) (providing that “[e]xcept for staff reports and other documents covered by

a specific legal privilege, documents relied upon by the Commission in reaching its

determination shall be made part of the public record”).

         Regarding public policy, the PUC, PPL, and their amicus10 contend that their

interpretation of Subsection 335(d) aligns with the RTKL’s noncriminal-investigation

10
     The Energy Association of Pennsylvania filed a brief in support of the PUC and PPL.



                              [J-3A-2016 and J-3B-2016] - 12
exemption to disclosure of public records. This provision of the RTKL exempts from

access    otherwise    disclosable    agency     records    which    relate   to   non-criminal

investigations. 65 Pa.C.S. § 67.708(b)(17). The provision specifically precludes access

to agencies’ “investigative materials” concerning non-criminal investigations.               65

Pa.C.S. § 67.708(b)(17)(ii). The PUC and PPL also believe that their interpretation of

the subsection allows for sufficient transparency of the PUC’s dealings with public

utilities without substantially interfering with public utilities’ willingness to cooperate with

PUC investigations and to enter into settlement agreements.                After applying the

appropriate statutory analysis, we agree with Appellants’ interpretation of Subsection

335(d).

       Issues of statutory interpretation present this Court with questions of law;

accordingly, our standard of review is de novo, and our scope of review is plenary.

Shafer Elec. & Const. v. Mantia, 96 A.3d 989, 994 (Pa. 2014). The interpretation of

Subsection 335(d) is guided by the Statutory Construction Act, 1 Pa.C.S. §§ 1501-1991.

Pursuant to the Statutory Construction Act, the object of all statutory construction is to

ascertain and effectuate the General Assembly’s intention. 1 Pa.C.S. § 1921(a). When

the words of a statute are clear and free from ambiguity, the letter of the statute is not to

be disregarded under the pretext of pursuing its spirit.              1 Pa.C.S. § 1921(b).

Furthermore, “if the General Assembly defines words that are used in a statute, those

definitions are binding.”     Pennsylvania Associated Builders & Contractors, Inc. v.

Commonwealth Dep't of Gen. Servs., 932 A.2d 1271, 1278 (Pa. 2007).

       As Appellants highlight, the General Assembly defined “Commission” as “[t]he

Pennsylvania Public Utility Commission of this Commonwealth” and did not limit that

term to encompass only the PUC Commissioners. 66 Pa.C.S. § 102. We are bound by

that definition in construing Subsection 335(d). Moreover, interpreting “Commission” to




                              [J-3A-2016 and J-3B-2016] - 13
mean “the PUC” in its entirety harmonizes the statutory subsection because reference

to “the PUC” necessarily includes both I&E and the PUC Commissioners, which the

context of the subsection as a whole requires.

      The General Assembly specified that the public release of documents under

Subsection 335(d) is necessary when “the commission” relies upon them “in reaching its

determination.” 66 Pa.C.S. § 335(d). Subsection 335(d) likewise contemplates that, in

reaching its determination, the “commission” will conduct an investigation and will, inter

alia, take official action. I&E conducts investigations, and the PUC Commissioners take

official action. Id. Consequently, in order for Subsection 335(d)’s use of “commission”

to include the various tasks that only specific divisions of the PUC can undertake, as

well as decisions which only the PUC Commissioners can make, “commission” must

mean the entirety of “the PUC.”

      We further observe that adoption of the Commonwealth Court’s interpretation of

Subsection 335(d) leads to an unreasonable result. Specifically, the first sentence of

Subsection 335(d) states, in part, “[W]henever the commission conducts an

investigation of an act or practice of a public utility and     takes any other official

actionOwith respect to its investigation, it shall make part of the public record and

release publicly any documents relied upon by the commission in reaching its

determination[.]” 66 Pa.C.S. § 335(d) (emphasis added).

      Because I&E is the only division of the PUC that conducts investigations and the

PUC Commissioners exclusively take official action, the Commonwealth Court’s

interpretation of Subsection 335(d) would require the use of the word “commission” to

mean simultaneously and variously “I&E” and “PUC Commissioners.” We refuse to

read such an inconsistency into the statutory provision. Indeed, such an interpretation

is unreasonable, and we must presume that the General Assembly, in enacting




                            [J-3A-2016 and J-3B-2016] - 14
Subsection 335(d), did not intend an unreasonable result. See 1 Pa.C.S. § 1922(1) (“In

ascertaining the intention of the General Assembly in the enactment of a statute the

following presumptions, among others, may be used . . . [t]hat the General Assembly

does not intend a result that is absurd, impossible of execution or unreasonable.”).

       On the other hand, applying the definition of “commission” as adopted and

defined by the General Assembly in Section 102 of the Code to mean the entirety of the

PUC, the subsection makes complete sense.              In this regard, Subsection 335(d)

provides that, whenever the PUC conducts an investigation of a public utility’s act and

enters into a settlement with the public utility, the PUC shall make part of the public

record and release publicly any documents relied upon by the PUC in reaching its

determination, which includes both the investigation and the eventual action.              66

Pa.C.S. § 335(d). The statutory language makes clear that “a document” means, inter

alia, any document used by the PUC in the course of its investigation, regardless of who

prepared the document. Id.

       Here, there is no dispute that the PUC “conduct[ed] an investigation of an act” of

PPL and that the PUC “enter[ed] into a settlement with” PPL, as required by Subsection

335(d).   Moreover, a review of the record, including the PUC’s filings, leaves no

question that the tip letter constituted a document, as the PUC’s I&E utilized the letter in

the course of its investigation. See, e.g., PUC’s Petition for Review, 12/3/2013, at ¶ 13

(“The PUC’s [I&E] then initiated an investigation O and investigated the allegations of

the tip letter.”). Additionally, I&E’s investigative file by its very nature demonstrates that

it consists of documents that the PUC used in the course of its investigation. See also

PUC’s Motion to Submit Affidavit, 1/28/2014, Exhibit A (Affidavit of Michael Swindler)

(“As I&E’s prosecuting attorney, I am familiar with the whistleblower letter and the other




                              [J-3A-2016 and J-3B-2016] - 15
requested materials, including their relationship to I&E’s subsequent investigation.

During the investigation, I prepared documents solely for use in the investigation. . . .”).

       Thus, the remaining question is whether the documents were “relied upon by the

[PUC] in reaching its determination” to settle with PPL for purposes of Subsection

335(d). It is indisputable at this juncture that the PUC relied upon the sought-after

documents when making its determination to enter the settlement agreement with PPL,

which included both I&E’s investigation and the PUC Commissioners’ official action.

Indeed, in the responses it filed in the OOR, the PUC essentially conceded that it relied

upon the documents in reaching its decision to enter into the settlement agreement.

See Kraus v. PUC, Docket No. AP 2013-1986, Response of the PUC, dated October

31, 2013, at ¶6 (“Section 335(d) of the Public Utility Code provides for disclosure of

documents relied upon by the PUC in its actions; however it provides a specific

exemption from disclosure for the identifying information contained in the Tip Letter and

some of the other documents associated with the Commission investigation.”).

       We conclude that the clear and unambiguous language of Subsection 335(d)

demonstrates that the General Assembly intended the PUC to make part of the public

record and release publicly the documents sought by Appellants. This interpretation of

the statute is consistent with the overall intent of the Legislature in enacting Subsection

335(d). More specifically, Subsection 335(d) is a public disclosure law that evinces the

General Assembly’s desire to effectuate transparency, above and beyond that which is

required by the RTKL, in the government’s dealings with public utilities.

       In this regard, we observe that the object of the RTKL is to empower the citizens

of this Commonwealth with access to information concerning government activities.

SWB Yankees LLC v. Wintermantel, 45 A.3d 1029, 1042 (Pa. 2012). Yet, as mentioned

above, the RTKL exempts from disclosure investigative files related to agencies’ non-




                             [J-3A-2016 and J-3B-2016] - 16
criminal investigations. 65 P.S. §§ 67.708(b)(10)(i)(A) and (b)(17). By providing that

the disclosure mandates of Subsection 335(d) supplement the access to records

provided by the RTKL,11 the General Assembly signaled that transparency is of

particular importance in the context of the PUC’s governing relationship with public

utilities. Governmental transparency is of paramount significance when the PUC enters

into settlement agreements with public utilities, as such agreements are negotiated

behind doors closed to the public. The disclosure requirements of Subsection 335(d)

allow the public to view that which informs the PUC’s decisions to enter into settlement

agreements with public utilities.

       Lastly, in this subsection, the Legislature wisely allows for expurgation from a

publicly disclosed document, inter alia, “information that would lead to the disclosure of

a confidential source or subject a person to potential economic retaliation as a result of

their cooperation with a commission investigation[.]” 66 Pa.C.S. § 335(d). Thus, in this

case, the OOR acted appropriately by allowing for permissible redaction of the

documents which it directed the PUC to disclose.

       For these reasons, we reverse the Commonwealth Court’s order and reinstate

the final determinations of the OOR.

       Justices Todd, Donohue and Wecht join the opinion.
       Chief Justice Saylor files a dissenting opinion in which Justice Dougherty joins.


11
    See 66 Pa.C.S. § 335(d) (“In addition to any other requirements imposed by law,
including the act of June 21, 1957 (P.L. 390, No. 212), referred to as the Right-to-Know
Law, and the act of July 3, 1986 (P.L. 388, No. 84), known as the Sunshine Act,
whenever the commission conducts an investigation of an act or practice of a public
utility and makes a decision, enters into a settlement with a public utility or takes any
other official action, as defined in the Sunshine Act, with respect to its investigation, it
shall make part of the public record and release publicly any documents relied upon by
the commission in reaching its determination[.]”).



                             [J-3A-2016 and J-3B-2016] - 17